Leosard, J.
The relation of master and servant, or principal and agent, must exist between the defendant and those by whom the wall was constructed which occasioned the injury complained of, or the defendant cannot be held responsible in this action.
The wall was constructed by contract between the defendant, who owned the land upon which it was built, and Davis and Cochran, builders, to be paid for at certain fixed periods as the wall advanced, at five cents per square foot for part, and at two dollars and twenty-five cents per thousand brick for inside work.
The defendant furnished the materials only. He employed no workmen, and exercised no control over them. He could exercise no control over the contractors, as to the conduct of the work, or the hands whom they should employ or discharge. He could give no direction as to the manner of bracing or sustaining the wall while it was in process of con*290straction. The workmen employed could not look to the defendant for payment of their services.
[New York General Term,
February 3, 1862.
Ingraham, Leonard, and Olerke, Justices]
In such case the negligence, if any, which occasioned the injury of which the plaintiff complains, was not attributable to the defendant. (Pack v. The Mayor &c., 4 Seld. 222. Kelly v. The Mayor &c., 1 Kern. 432.)
The justice at the circuit held this principle not applicable to the case, and directed the jury to inquire only whether the injury occurred by negligence. This was erroneous. The question whether the relation of master and servant, or principal and agent, existed between the defendant and the contractor, should not have been withdrawn from the jury. As the evidence stood, I think the complaint should have been dismissed.
It is proper to observe, that these rulings were made at the circuit for the purpose of allowing the questions to be brought before the general term, as it appears from the charge of the judge.
The judgment should be reversed, and a new trial ordered, with costs to abide the event.